Citation Nr: 1105073	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis and/or rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in October 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before the undersigned Veterans Law Judge 
in October 2008. A transcript of the hearing is associated with 
the claims file.

In December 2008, the Board remanded this matter requiring 
further notice pursuant to the Veterans Claims Assistance Act of 
2000, to obtain additional records, and to afford the Veteran a 
VA examination that addressed whether the current episodes of 
sinusitis and rhinitis are connected to service.  The Veteran 
submitted the records of additional treatment in November 2009.  
The RO issued additional VCAA notice in February 2009 and 
afforded the Veteran a VA examination in February 2010.  After 
review of the report, the Board finds the VA examination report 
in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient 
competent medical evidence to make a fully informed decision on 
the claim.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sinusitis and/or rhinitis were not affirmatively shown to have 
had onset during service; and sinusitis and/or rhinitis first 
documented after service, is not related to an injury, disease, 
or event in service.




CONCLUSION OF LAW

The criteria for service connection for sinusitis and/or rhinitis 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, October 2004, and May 2006.  The 
Board finds that the documents substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice).

To the extent that the VCAA notice, concerning the effective date 
of a claim and the degree of disability assignable, came after 
the initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-complying 
VCAA notice after which the claims were readjudicated as 
evidenced by the supplemental statements of the case, dated in 
January 2007 and August 2010.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

In addition to notice, under 38 U.S.C.A. § 5103A, VA must make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, a statement from a friend, MJM, and afforded the 
Veteran VA examination in February 2010 and a hearing before the 
undersigned in October 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


Factual Background

The Veteran seeks service connection for sinusitis and rhinitis.  
Service connection is currently in effect for a chronic 
respiratory disorder, classified for rating purposes as 
bronchitis, asthma.  A 60 percent rating has been in effect since 
2001.

At her entrance examination in September 1984, the Veteran's 
history was negative for sinus problems, hay fever, chronic 
colds, or any other condition involving her mouth, or throat.  
Upon physical examination, her sinuses, nose, throat, and mouth 
were all normal.

The service treatment records show that in October 1986, the 
Veteran sought treatment for headaches and that her eyes had a 
burning feeling.  She denied any history of sinus problems but 
the diagnosis was sinus headaches. 

In July 1987, when she complained of her right ear being stopped 
up, the physician noted she had a clear throat and nose.

In December 1988, she had nasal congestion among other symptoms 
that led to a diagnosis of a virus.

In February 1989, the Veteran had a runny nose and thereafter 
developed a clogged up feeling in both ears.  The diagnosis was 
sinusitis.

In April 1989, she reported cold symptoms, headaches, sneezing, 
and plugged up ears.  The diagnosis was upper respiratory 
infection/rhinitis.

In August 1989, she complained of weakness and headaches with 
nausea developing later.  She also did not have any post nasal 
drip, sinus trouble, ear pain, or cough.  The lack of these 
symptoms led the physician to conclude she did not have an upper 
respiratory infection and instead had a viral illness.

In January 1991, she was diagnosed with upper respiratory 
infection/sinusitis but on a follow- up visit about a week later, 
the diagnosis was changed to tonsillitis/pharangitis.

At this time, the Veteran also sought treatment from a private 
physician, Dr. R. P., who continues to be her primary physician.  
He diagnosed bronchitis.

In March 1992, she sought treatment from the service medical 
staff for a bronchial infection.

In a periodic examination in November 1992, the examiner stated 
the sinus area as well as the nose, mouth, and throat did not 
have any significant medical findings although fluid was noted 
behind the tympanic membrane.  

In December 1992, she was treated in service for an upper 
respiratory infection.

There is no copy of the separation examination in the record.

The record also reveals several other occasions where the Veteran 
was treated for what was diagnosed as an upper respiratory 
infection, but without reference to sinusitis or rhinitis. 

As noted, the Veteran started seeing Dr. P. while in service.  
After service, the records of that doctor indicate he has treated 
her over the years for bronchitis. Between 1992 and 2002, he 
recorded only bronchitis without reference to her sinus, 
sinusitis or rhinitis with two exceptions. In June 1993, she 
sought treatment for a hacking cough and sore throat and Dr. P. 
noted rhinorrhea as well as erythema of the posterior pharynx.  
The diagnosis was still acute bronchitis.  In December 1996, Dr. 
P noted for the first time in her history that the Veteran had 
seasonal allergies.  

In her initial visit with VA in October 2002, the Veteran did not 
mention her sinus or any sinusitis or rhinitis in her history 
although her bronchitis was mentioned.

 In January 2004, Dr. P diagnosed bronchitis and sinusitis.  An 
X-ray of the sinuses in February 2004 demonstrated marked mucosal 
thickening in both maxillary sinuses and the diagnosis was acute 
sinusitis.  

In March 2004, she advised her VA providers that she had a 
history of sinus infection with allergies as well as bronchitis.  
A private sinus x-ray also taken in March 2004 revealed that the 
air fluid levels and mucosal thickening had resolved in 
comparison to the February 2004 x-rays and the Veteran now had a 
normal sinus.`

The VA afforded the Veteran an examination in October 2004 
regarding her bronchitis.  She gave a history of both recurrent 
bronchitis and recurrent sinusitis.  In relating her service 
medical history, she reported treatment for bronchitis.  
Generally, she mentioned recurrent rhinitis and postnasal drip, 
including an episode three weeks earlier.  She stated she had 
these problems since she left service.  The examiner diagnosed 
seasonal allergies, but did not offer any opinion as to whether 
any current disorder is connected to her service, including her 
service connected bronchitis.  The physician considered her 
condition to be mild.  

In March 2005, Dr. P referred her to an allergist who listed a 
diagnosis of rhinitis, chiefly allergic.  Dr. P reached the same 
diagnosis earlier that month when he made the referral.  The 
Veteran tested positive to a number of environmental allergens.  
Since that time she has been followed by both the allergist and 
Dr. P for allergic rhinitis.

In November 2009, she was retested for allergies in November 2009 
and had positive results to numerous allergens but had severely 
high allergic response to sage, ragweed, cedar, dust mites, and 
Timothy grass.  Since prior allergy treatment had not been 
successful, she started immunotherapy.  In May 2009, the last 
office visit of record, Dr. P inspected the nasal mucosa, septum, 
and turbinates of the nose and no abnormalities were revealed.  

In February 2010, the Veteran underwent a VA examination 
regarding her claim for service connection for 
sinusitis/rhinitis.  She placed the date of onset as 1989, but 
also stated that she had allergy type symptoms intermittently for 
many years, well prior to service.  In service, she believed that 
her symptoms became near constant in nature and reached the 
current level of severity after moving into the area where she 
now lives.  Her symptoms consisted of itchy and watering eyes, 
runny nose, sneezing, coughing, and clearing her throat a lot.  
She also experienced headaches up to six times a week in the 
cheek and temporal area.  The examiner described the excess nasal 
mucus, itchiness, watery eyes, and sneezing to be symptoms 
related to rhinitis while the headaches were listed as a sinus 
symptom.

The examiner did not find any signs of a nasal obstruction such 
as nasal polyp or residuals of an injury to the pharynx.  He 
observed pale, boggy nasal mucosa consistent with allergic 
rhinitis.  He also elicited tenderness to palpation to both 
tempomandibular joints, especially with the mouth opening.  X-
rays of the sinus area did not show any air-fluid levels or gross 
sinus opacifications.  The basal turbinates were enlarged.

The diagnosis was allergic rhinitis based upon the mucosa 
findings and there was no objective evidence of sinusitis.  In 
addition, the Veteran's history was also not consistent with 
sinusitis.  In the examiner's opinion, the allergic sinusitis was 
less likely than not caused by or the result of service.  The 
examiner noted allergic rhinitis is very common, appearing in as 
much as 25 percent of the population.  The Veteran described the 
symptoms as being present before service and only worsened at the 
end of service when stationed in the area she now lived in.  In 
the expert's opinion, this mitigated against service connection 
and again indicated the problem started prior to service.  

The examiner also concluded the time in service did not aggravate 
her allergic rhinitis because of the near absence of any 
treatment for the condition both in service and after service 
until approximately 2000, nearly seven years after separation.  
While service treatment records reveal treatment for cold like 
symptoms, this is not unusual for the average person.  If she was 
suffering from allergic symptoms, one would see multiple visits 
for treatment and if they were as severe as claimed by the 
Veteran, the Veteran would have undergone an allergy evaluation 
earlier than the record indicates.  

He also believed her headaches, although attributed by the 
Veteran to her sinus, were unrelated to any sinus pathology.  The 
lack of objective evidence of the sinusitis and a positive TMJ 
finding suggest the TMJ is the cause of the headaches.  Finally, 
sinusitis does not cause bronchitis and only causes intermittent 
aggravation temporarily, not permanently, causing exacerbation of 
bronchitis.  In this particular Veteran, the VA examiner 
concluded there is no pathophysiologic connection to link the 
allergic rhinitis as either a cause or permanent aggravation for 
the Veteran's bronchitis.  In an addendum, the VA examiner also 
stated bronchitis is not recognized or accepted as a physiologic 
condition that causes or aggravates sinusitis.  

The Veteran has testified that she suffers from sinusitis and 
rhinitis continuously with episodes of the condition that are not 
seasonal and can occur at any given time of the year.  The 
Veteran testified before the undersigned that she was treated by 
military under a misdiagnosis of sinusitis or rhinitis, but when 
she failed to improve, she started seeing her current physician 
who successfully diagnosed and treated her for the bronchitis 
disability.  She testified that the physician currently treats 
and prescribes medication for both rhinitis and bronchitis and 
she believes they are separate and distinct disorders.

The Veteran further has testified that she never discussed with 
her current physician when her current condition of sinusitis and 
rhinitis arose and indeed his records do not disclose an opinion 
on this issue either.  She has also seen an allergy and asthma 
specialist, but no opinion as to the etiology of rhinitis was 
made by the specialist either.  The Veteran has also submitted 
records documenting the time she has lost from work, but these 
records do not disclose the specific medical reason for each 
absence, i.e., whether an absence is due to the allergic 
rhinitis, the bronchitis, or some other medical disorder.  The 
Veteran estimates that over the approximately nine year period, 
45 percent of the sick leave taken was due to the effects of 
sinusitis and rhinitis.   

Legal Principles

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
Veteran).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A.§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made. As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Analysis

The service records contain no diagnosis of an ongoing sinusitis 
or rhinitis problem.  There are notations of sinusitis and 
rhinitis but they are usually related to upper respiratory 
infections or colds and appear to be acute episodes as opposed to 
a chronic condition.  Stated another way, there are not enough 
occurrences or combination of manifestations of sinusitis or 
rhinitis sufficient to identify the existence of either one at 
the time of service.  The Board therefore finds on the basis of 
the service treatment records alone, sinusitis or rhinitis was 
not affirmatively shown in service, and service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established 
nor do the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b).

The Veteran appears to be arguing that when she sought treatment 
from Dr. P, his treatment establishes sinusitis or rhinitis and 
she should receive a presumption of service connection as a 
disease that manifested itself to a compensable degree within one 
year after discharge from service.  See 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  The presumption, however, does not apply 
to sinusitis or allergic rhinitis.  38 C.F.R. § 3.309.  In any 
event, although Dr. P noted seasonal allergies, and at that, 
three years after discharge, sinusitis was not diagnosed until 
February 2004 and allergic rhinitis a year later when she was 
tested for allergies. 

In the absence of continuity of symptomatology, service 
connection may be established under 38 C.F.R. § 3.303(d), that 
is, service connection based on the initial diagnosis.  The 
question is whether there is an association between service and 
the first confirmed diagnosis of allergic rhinitis in 2005.  

A lay person is competent to identify a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional.   Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)) (noting that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition (noting, 
in a footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer).)

Neither sinusitis nor rhinitis is conditions under case law that 
have been found to be capable of lay observation, and the 
determination as to the diagnosis or presence of the disability 
is medical in nature.  In this instance, sinusitis was diagnosed 
in part based upon x-ray findings in February 2004 and allergic 
rhinitis was not diagnosed until after the Veteran underwent 
allergy testing.

Thus, the Veteran is certainly competent as a lay person to 
comment on any symptoms within her senses such as nasal 
congestion or discharge, watery eyes, etc.  She is not competent 
to provide a probative opinion concerning the appropriate 
diagnosis of the underlying condition causing those symptoms, 
i.e., whether it is sinusitis, allergic rhinitis, or some other 
disorder, nor is she competent to associate the current disorder 
to service.

Unlike a broken leg, sinusitis or allergic rhinitis as a 
diagnosis is not a simple medical condition because it is not a 
condition a lay person can perceive through the senses as 
distinguished from an opinion or conclusion from one's own 
personal observation of her symptoms.  Moreover, in this case, 
the cause of any current sinusitis or allergic rhinitis cannot be 
determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159.  As noted, it took medical diagnostic testing for the 
diagnosis of both sinusitis in 2004 and allergic rhinitis in 
2005.  Also, it is not argued or shown that the Veteran is 
otherwise qualified through specialization, education, training, 
or experience to offer an opinion on the cause of sinusitis or 
allergic rhinitis.  Here the Veteran's lay opinion on causation 
is not competent evidence and her opinion on causation cannot be 
considered as evidence favorable to the claim.  To this extent, 
the Veteran's statements and testimony are excluded or not 
admissible and the statements are not to be considered as 
evidence in support of the claim.  

Although the Veteran is also competent to relate a 
contemporaneous medical diagnosis and symptoms that later support 
a diagnosis of by a medical professional, there is no such 
evidence offered by the Veteran, and as noted above, none of the 
treating physicians, private or VA, have concluded that the 
Veteran's sinusitis or allergic rhinitis was caused by service or 
is otherwise related to it. 

Where, as here, the determinative questions involve a nexus or 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The evidence against the claim consists of the opinion of the VA 
physician, from the February 2010 VA examination.  He is 
competent to offer an opinion as to causation by virtue of his 
medical training and education.  He expressed the opinion 
supported by rationale that it was less likely than not that the 
Veteran's allergic rhinitis was related to service and that the 
Veteran did not have a chronic sinusitis disorder.  The examiner 
explained why the findings resulted in a diagnosis of rhinitis as 
opposed to sinusitis and why the rhinitis did not have its onset 
in service.  He also explained why service did not aggravate her 
rhinitis by explaining that for it to aggravate the condition, 
she would have sought treatment for the rhinitis either in 
service or shortly thereafter, just as she sought treatment for 
her service connected bronchitis.  He also explained that the 
rhinitis and bronchitis are not linked such that, as a 
physiologic condition, one causes or aggravates the other.

As the opinion of the VA examiner is against the claim, which is 
the only competent evidence on the material issue of causation, 
and as the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, where a lay assertion on medical causation is 
not competent evidence, there is no competent evidence to support 
the claim of service connection on a direct basis, including 
under 38 C.F.R. § 3.303(d), or on a secondary basis.  Therefore, 
after considering all the evidence, including the lay and medical 
evidence, the Veteran has not met the evidentiary burden to 
establish all elements of the claim under 38 U.S.C.A. § 5107(a), 
and service connection is not established and the benefit-of-the-
doubt standard of proof does not apply as there is no approximate 
balance of positive and negative evidence. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for sinusitis and/or rhinitis is denied.


____________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


